DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 07/21/2022. Claims 1-4, 6-8, 10-18, 20 were pending. Claims 1-4, 7, 8, 10 were amended. Claims 13-14, 16, 18, 20 were withdrawn-Currently Amended.  Claims 13-18, 20 were withdrawn. Claims 5, 9, 19 were cancelled.
 Response to Arguments
4.	As to claim 2, the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 102 and 35 U.S.C 103, the applicants stated:
	“Applicant respectfully submits that Gitman fails to teach or suggest at least "measuring a coolant characteristic of a coolant dispensed by a sprayer of the cooling system into the piece of equipment of the decoating system and receiving the measured coolant characteristic" where "the coolant characteristic is a fluid pressure of the coolant" (emphasis added) as recited in claim 1, for example, and as similarly recited in claim 8. 
The Office Action alleges that "Gitman teaches that air can be used as 'cooling air' in Figure 1" and that "an increase in the amount of air and/or oxygen is act as a coolant because it results in a lower temperature." Office Action at page 12. 
Applicant respectfully submits that regardless of whether the air of Gitman provides a lower temperature as alleged, the "cooling air" of Gitman is not a "coolant" because it is not "dispensed by a sprayer of the cooling system into the piece of equipment" as recited in claims 1 and 8. Nowhere does Gitman teach or suggest that "cooling air" is somehow "dispensed by a sprayer," nor would the skilled person understand air to be "dispensed by a sprayer." 
And not only is the "cooling air" not a "coolant," by the Office Action's own identification, Gitman does not teach controlling a "fluid pressure" of the cooling air - rather, Gitman teaches "a higher level of excess oxygen provided by an increase in the air feed result[s] in a lower temperature." Gitman at page 8, lines 3-7. In other words, Gitman only discloses the feed rate or flow rate of oxygen, not a "fluid pressure." 
For at least these reasons, Applicant submits that Gitman fails to teach or suggest each and every aspect of the pending claims, and claims 1 and 8 are allowable over Gitman. The remaining claims are allowable at least because these claims depend from claims 1 and 8, respectively, and may be allowable for additional reasons. Withdrawal of the rejection is respectfully requested.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejections under 35 U.S.C 102 and 35 U.S.C 103.

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 13-18, 20 directed to invention non-elected without traverse.  Accordingly, claims 13-18, 20 have been cancelled (See Examiner’s Amendment below).

EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
	In the claims
	Please cancel withdrawn claims 13-18, 20.

Allowable Subject Matter
8.	Claims 1-4, 6-8, 10-12 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4, 6-7, the cited prior arts fail to disclose or suggest 
measuring a coolant characteristic of a coolant dispensed by a sprayer of the cooling system into the piece of equipment of the decoating system and receiving the measured coolant characteristic, wherein the coolant characteristic is a fluid pressure of the coolant; and 
using a coolant control device to adjust the coolant characteristic such that the cooling system provides at least one of a desired temperature or a desired coolant characteristic with the coolant,
wherein the coolant control device is a pressure control device, and wherein adjusting the coolant control device comprises selectively controlling the fluid pressure of the coolant with the pressure control device based on the measured temperature and the measured fluid pressure.
As to claims 8, 10-12, the cited prior arts fail to disclose or suggest measuring a characteristic the cooling system in the piece of equipment of the decoating system and receiving the measured characteristic, wherein the characteristic is a fluid pressure of a coolant; and 
controlling the cooling system to adjust the characteristic such that the cooling system provides at least one of a desired temperature or a desired characteristic, 
wherein the cooling system comprises a pressure control device, and wherein controlling the cooling system comprises selectively controlling the fluid pressure of the coolant with the pressure control device based on the measured temperature and the measured fluid pressure.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713